 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   WADE WOLFE,                                       Case No. 1:18-cv-00570-AWI-BAM (PC)
12                      Plaintiff,                     ORDER GRANTING REQUEST TO FILE
                                                       AMENDED COMPLAINT
13          v.                                         (ECF No. 31)
14   STANISLAUS COUNTY, et al.,                        ORDER VACATING FINDINGS AND
                                                       RECOMMENDATIONS
15                      Defendants.                    (ECF No. 30)
16                                                     THIRTY (30) DAY DEADLINE
17

18          Plaintiff Wade Wolfe (“Plaintiff”) is a state prisoner proceeding pro se and in forma

19   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. Currently pending are the

20   Court’s May 10, 2019 findings and recommendations to dismiss certain claims and defendants

21   and for this action to proceed on the cognizable Fourteenth Amendment claim against Defendant

22   John Doe stated in the second amended complaint. (ECF No. 30.)

23          On May 30, 2019, Plaintiff filed his objections to the findings and recommendations,

24   wherein he requests further leave to amend. (ECF No. 31.) Plaintiff states that he has received

25   further documentation that can name Defendant John Doe, and he would also like to amend to

26   name the second transport sheriff who failed to intervene in the constitutional violation. Plaintiff

27   states that he will also amend to meet the linkage requirements. (Id.)

28   ///
                                                      1
 1            As Plaintiff alleges that he wishes to include new information in an amended complaint,

 2   including identifying Defendant John Doe and adding a related claim against the second

 3   transporting sheriff, the Court will grant Plaintiff’s request to file an amended complaint.

 4   Accordingly, the Court finds it appropriate to vacate the pending findings and recommendations,

 5   issued on May 10, 2019. (ECF No. 30.) After Plaintiff files the third amended complaint, it will

 6   be screened in due course.

 7            Plaintiff’s third amended complaint should be brief, Fed. R. Civ. P. 8(a), but it must state

 8   what each named defendant did that led to the deprivation of Plaintiff’s constitutional rights,

 9   Iqbal, 556 U.S. at 678-79. Although accepted as true, the “[f]actual allegations must be

10   [sufficient] to raise a right to relief above the speculative level . . . .” Twombly, 550 U.S. at 555

11   (citations omitted).

12            Additionally, Plaintiff may not change the nature of this suit by adding new, unrelated

13   claims in his first amended complaint. George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007) (no

14   “buckshot” complaints).

15            Finally, Plaintiff is advised that an amended complaint supersedes the original complaint.

16   Lacey v. Maricopa Cty., 693 F.3d 896, 927 (9th Cir. 2012). Therefore, Plaintiff’s amended

17   complaint must be “complete in itself without reference to the prior or superseded pleading.”

18   Local Rule 220. This includes any exhibits or attachments Plaintiff wishes to incorporate by

19   reference.

20            Accordingly, IT IS HEREBY ORDERED as follows:
21         1. Plaintiff’s motion for leave to amend, (ECF No. 31), is GRANTED;

22                a. Plaintiff is granted thirty (30) days from the date of service of this order in which

23                   to file a third amended complaint;

24                b. The Clerk’s Office shall send Plaintiff a complaint form; and

25                c. If Plaintiff fails to file a third amended complaint in compliance with this

26                   order, this action will be dismissed for failure to prosecute and failure to obey
27                   a court order; and

28   ///
                                                        2
 1     2. The findings and recommendations issued on May 10, 2019, (ECF No. 30), are

 2        VACATED.

 3
     IT IS SO ORDERED.
 4

 5     Dated:   May 31, 2019                            /s/ Barbara   A. McAuliffe     _
                                                    UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                3
